DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of September 29, 2020 which amended claims 1, 3, 4, 6, 7 and 8.
	
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 3 “ a predetermined time set in advance” is redundant; either “predetermined” or “set in advance” should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “drive sources that drives” the compressor; the “pressure detecting device that detects a discharge pressure” (element 9) in claim 1; the “end pressure detecting device that detects pressure” of claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not teach the function of “setting…a quadratic expression” (claim 6 or the “setting” of the “relationship”. Paragraph [0086] and [0087] is the portion of the specification which most 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in lines 11 and 12 the phrase “a controller that, a relationship between…pressure L being H>L, carries…” is confusing because the relationship/pressure range is set forth right in the middle of a statement of what the controller does. It is unclear if the applicant intends that the controller has this ranged stored therein or perhaps something else.
	Claim 1 is vague and indefinite because in lines 14-16 the claim sets forth that the controller carries out an adjustment of the valves “to reduce the discharge pressure to within a predetermined range”. It is unclear what the reference frame for the “predetermined range” is. Is this a reference to the earlier range set forth between the limit pressures H & L, or a different range, such as safety margin near the lower-limit pressure.
	In claim 1 lines 11 through 24 are vague and indefinite because in lines 17-18 it is set forth that a switch to load operation when the lower-limit pressure L has been reached. It is unclear what the “load operation” is. At the ends of line 18 (i.e. “drops to 
	Claim 2 is vague and indefinite because in lines 2 and 3 the wording of the “time until...” limitations is unclear. It is noted that “until” means “up to the time”. Each of the limitations actually sets forth a defined period having beginning and end points. The “time unit” language suggest a remaining time being considered. It is also unclear if the claim intends to set forth the controller having a timer or being able to measure time. Lastly, it is unclear what “next time” refers to in line 7.
	Claim 3 is vague and indefinite because in lines 2 and 3 it is unclear what the “tendency of lowering of the discharge pressure” represents. Is this meant to be an actual measured amount that the pressure is lowered or else a likelihood that the pressure is going to fall or decrease. 
	Claim 3 is also vague and indefinite because at lines 4 and 5it is unclear what the reference frame for measuring the beginning of the time until a drop process is. It is unclear if this calculation is continuously made or begun at some specific point in time.
	Claim 3 is also vague and indefinite because in lines 5 thru 7 the phrase “falls within a predetermined approximation range with a time until the drive source reaches the full-load rotation speed from the lower rotation speed than the full-load rotation speed”. This limitation is unclear because it sets forth repeated comparisons, in 
	Claim 4 is vague and indefinite because in claims 7 thru 9 it is unclear what the “pressures obtained” are since it is unclear which values set forth in lines 7-9 are subtracted from each other in order to determine the “pressure loss of the external piping system”.
	Claim 5 is vague and indefinite because in lines 3 thru 6 it is unclear how the “according to a pressure obtained by subtracting the pressure loss….H” effects the selection of the output command. Specifically, is the pressure obtained used to select between the predetermined time or after the drop to a predetermined pressure; or, if it is related to the “after a drop…” limitation.
	Claim 6 is vague and indefinite because in line 3 it is unclear what “function of setting and storing” refers to. Specifically, it is unclear what is meant by setting. It is believed that this is intended to refer to the generation or creation of the quadratic expression. Claim 7 is similarly confusing.
Claim 4, at lines 4-10 the claim has not clearly described what H’ and l’ are. It is unclear if these are values of the quadratic equation. Further, it is unclear if “a quadratic expression” is the same quadratic expression referred to at line 3 or a different expression. 
	In claim 6 lines 9 and 10 there is no antecedent basis for “the pressing H’” or for “the pressure setting L””.

	Claim 7 is vague and indefinite because in lines 7 and 10 the reference frame for judging “higher” (line 7) and lower” (line 10).
	Claim 8 is vague and indefinite because in line 4 “…in such a manner that power in full-load operation when the upper-limit pressure after setting change” is confusing. It is additionally unclear how the “in such a manner that…” is related to the relationship of lines 2 and 3.
In claim 8 lines 8 and 9, there is no antecedent basis for , and it is unclear what is meant by, “the specification pressure of the gas compressor”. Lines 14 and 15 are similarly confusing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro (JP 2005-16414, cited by applicant) in view of Takashi et al (JP 2012-2156, cited by applicant).
Toshihiro discloses a gas compressor (Fig. 1) comprising a compressor main unit 4that compresses a gas; a drive source 2 that drives the compressor main unit; an intake throttle valve 8 that adjusts an amount of gas intake of the compressor main unit; 
Toshihiro does not disclose that that the gas release valve releases discharge gas from the compressor. Takahashi et al disclose a similar rotary air compressor 16 having an intake throttle valve 13 and a gas release valve 14 that releases discharge gas from the compressor (note line 19).

With regards to claim 2, as understood, Takahashi et al discloses (see paragraphs [0019] thru [0034] and Figs. 1 and 5) wherein according to a ratio between a time (full load operating state tome delta t0) until the discharge pressure rises from the lower- limit pressure L (Pmin) to the upper-limit pressure H (Pmax) and a time until the discharge pressure reaches the lower-limit pressure L through execution of at least one of closing the intake throttle valve 13 and opening the gas release valve 14 when the discharge pressure reaches the upper-limit pressure H, the controller changes the upper-limit pressure H (optimum value P’max of the upper limit pressure setting value) at which the intake throttle valve is closed and the gas release valve is opened next time.  
With regards to claim 3, as understood, wherein the Toshihiro (see paragraphs [0037] thru [0041] and Fig. 3) discloses a controller determines a tendency of lowering of the discharge pressure from a discharge pressure lowering value per unit time, and when a time until a drop to the lower-limit pressure L (lower limit pressure P1) based on the tendency of lowering falls within a predetermined approximation range with a time until the drive source reaches the full-load rotation speed from the lower rotation speed than the full-load rotation speed (when the discharge pressure becomes an intermediate .  

Allowable Subject Matter
Claims 4, 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 4 and 5 the prior art neither discloses nor makes obvious a compressor as claimed where the controller carries out opening-closing operation of at least one of the intake throttle valve and the gas release valve and outputs a command of the lower rotation speed and a command of the full-load rotation speed to the rotation speed converting means Page 4 of 9Application No. To be determined Attorney Docket No. 109677.PD793US according to pressures obtained by subtracting a pressure loss of the external piping system based on a detected pressure of the end pressure detecting device from the upper-limit pressure H and the lower-limit pressure L; and, with regards to claim 2 where the controller uses the noted relationship so that when the upper-limit pressure H and the lower-limit pressure L are higher than the specification pressure of the gas compressor, the controller carries out at least one of opening the intake throttle valve and closing the gas release valve and outputs a command to lower the Page 6 of 9Application No. To be determined Attorney Docket No. 109677.PD793US rotation speed to the rotation speed converting means in such a manner that power when the drive source is driven at the full-load rotation speed falls .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al discloses a compressor having throttle 130, gas release valve 180 and compressor speed control 150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
February 24, 2022